Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-20 are presented for examination.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art of record does not teach or suggest individually or in combination about a processor and/or a system on chip (SoC) comprising a plurality of cores formed on a single semiconductor die, a core of the plurality of cores comprising an out-of-order processor; the core of the plurality of cores comprising: a fetch unit to fetch instructions from an instruction cache; a decode unit to decode the instructions; and a plurality of execution units comprising at least one single instruction multiple data unit to execution at least some of the instructions; at least one control register to store a first indication that two or more cores of the plurality of cores are to operate at independent performance states; a power controller formed on the single semiconductor die, the power controller to: control a plurality of voltage regulators to provide a voltage to a first core of the plurality of cores independently of a voltage to one or more other cores; determine whether to update the voltage of the first core based on a workload of the first core, thermal constraints, activity counters, or a combination thereof, cause a frequency to be provided to the first core independently of another frequency to be provided to the one or more other cores; and control at least one additional voltage regulator to provide a different voltage to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Pursuant to MPEP 606.01, the title has been changed to read:
-- A MULTICORE PROCESSOR WITH A CONTROL REGISTER STORING AN INDICATOR THAT TWO OR MORE CORES ARE TO OPERATE AT INDEPENDENT PERFORMANCE STATES -- 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SURESH SURYAWANSHI/            Primary Examiner, Art Unit 2116